Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed June 30, 2021 in reply to the Non-final Office Action mailed May 11, 2021. Claims 1 and 33 have been amended; claims 2, 3, 15-17, 20, 32, and 36-39 have been canceled; and no claims have been newly added. Claims 5-13, 18, 19, 21-28, 34, 35, and 40-44 have been withdrawn. Claims 1, 4, 14, 29-31, and 33 are under examination.
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
Claim 1 has been satisfactorily amended. Therefore, the 35 USC 112(b) rejection presented in the Non-final Office Action mailed May 11, 2021 is hereby withdrawn.
Claim Objections
Claim 1 remains objected to for the following reasons:
1. Claim 1 is in improper English grammatical format with improper and missing punctuation. The various groups of elements, i.e. sugar-based emulsifier, coemulsifier, etc. recited should be separated by semicolons, not commas. 
2. In claim 1, the expression “from 0.1 to 10wt% of the skin penetrating composition of a positively charged molecule” appears to contain an extraneous “of the skin penetrating composition” which should be deleted.
3. In claim 1, as now amended, the expression “a positively charged molecule selected from the group consisting of” should be amended to “a positively charged molecule selected from”. Moreover, the recitation of element “a)” with formula (I) is now immediately followed by the recitation of element “f)” with formula (VI), which is awkward. Applicant is advised to amend element “f)” to element “b)”, and to amend formula (VI) to formula (II), if it can be done without conflicts. 

Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 4, 14, 29-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al. (U.S. Patent Application Pub. No. 2014/0134221), in view of El Maghraby et al. (Int. J. Pharm. 2000; 196: 63-74).
Applicant Claims
Applicant’s elected subject matter is directed to a skin penetrating composition comprising 2-5 wt% emulsifier comprising an inulin molecule modified by linear C8-C22 alkyl groups having a degree of modification of 0.03-0.15; 0.1-20 wt% coemulsifier comprising a polyoxyethylene molecule consisting of 4-100 oxyethylene groups esterified with one C8-C22 fatty acid; 0.1-10 wt% of a C12-C22-alkyltrimethylammonium salt; 1-30 wt% glycerol (i.e. a polyol solvent); and 1-50 wt% active agent (i.e. vitamins, the elected active); wherein the composition has a particle size of 50-1000 nm. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Beyer et al. disclose a skin penetrating “variant” of a UV protective lipid vesicle with good adhesion to the skin comprising a liposomal carrier system that penetrates the skin comprising e.g. phospholipids in which at least one antioxidant is encapsulated therein; wherein said antioxidant can be present in the amount of 0.01-20 wt% and can be e.g. Vitamin C or Vitamin E (i.e. vitamins, i.e. the active agent), and wherein the lipid vesicle has a particle size of 10-1000 nm (paragraphs 0069-0071, 0074, 0081; claims 19-21, 25). 
The UV protective lipid vesicle itself comprises 5-25 wt% of e.g. inulin lauryl carbamate (i.e. an inulin molecule modified by linear C8-C22 alkyl groups) having a 
El Maghraby et al. disclose liposomal carrier systems that penetrate the skin comprising phosphatidylcholine (i.e. phospholipid) and an edge activator such as e.g. 10 wt% TWEEN 80 (i.e. Polysorbate 80, i.e. polyoxyethylene (20) sorbitan monooleate; i.e. a polysorbate consisting of e.g. 20 oxyethylene groups esterified with one C8-C22 fatty acid); wherein the lipid vesicle has a particle size of 133 ± 25 nm, and wherein TWEEN 80 significantly improved the transdermal delivery of estradiol, the model lipophilic drug encapsulated therein (abstract; pages 64, 70, 72).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Beyer et al. do not explicitly disclose that the skin penetrating “variant” of a UV protective lipid carrier vesicle necessarily includes the actual composition of the UV protective lipid vesicle carrier itself, and further contains 0.1-10 wt% of a polysorbate consisting of e.g. 20 oxyethylene groups esterified with one C8-C22 fatty acid. These deficiencies are cured by the teachings of Beyer et al. and El Maghraby et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Beyer et al. and El Maghraby et al., outlined supra, to devise Applicant's instantly claimed skin penetrating composition. 
Beyer et al. disclose a skin penetrating “variant” of a UV protective lipid vesicle carrier with good adhesion to the skin comprising a liposomal carrier system that penetrates the skin comprising e.g. phospholipids in which at least one antioxidant is encapsulated therein; wherein said antioxidant can be present in the amount of 0.01-20 wt% and can be e.g. Vitamin C or Vitamin E (i.e. vitamins), and wherein the lipid vesicle has a particle size of 10-1000 nm. Since anyone of ordinary skill in the art would know that good skin adhesion is the first requisite step to successful skin penetration, since Beyer et al. disclose that their lipid vesicle carrier system affords good skin adhesion surviving several washings, can include e.g. oils and antioxidants, and further provides via the positive surface charge of 1-150 mV the advantages of permitting large amounts of lipophilic actives to be stably encapsulated therein and permits incorporation of the encapsulated lipophilic active in hydrophilic (e.g. water-based) cosmetic and pharmaceutical formulations; and since El Maghraby et al. disclose that liposomal carrier systems comprising e.g. TWEEN 80 (i.e. Polysorbate 80, i.e. polyoxyethylene (20) sorbitan monooleate; i.e. a polysorbate consisting of e.g. 20 oxyethylene groups esterified with one C8-C22 fatty acid) exhibit enhanced penetration of the skin with significantly improved transdermal delivery of the lipophilic drug encapsulated therein et al. skin penetrating “variant” lipid vesicle carrier by combining e.g. inulin lauryl carbamate, a positively charged molecule (e.g. C12-C22 alkyltrimethylammonium salt), TWEEN 80, polyol, and phospholipids, with e.g. 0.01-20 wt% vitamin E incorporated therein, wherein the composition has a positive surface charge of 1-150 mV; with the reasonable expectation that the resulting composition will adhere to and successfully penetrate the skin, and permit stable incorporation of large amounts of lipophilic vitamin E oil in the particle and stable incorporation of the particle with encapsulated lipophilic active in water-based cosmetic and pharmaceutical formulations.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/DAVID BROWE/Primary Examiner, Art Unit 1617